Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	The Amendments and Remarks filed 7/11/22 in response to the Office Action of 3/11/22 are acknowledged and have been entered.
	Claim 38 has been added by Applicant.
	Claims 1-7, 13-15, 23-26, 28, 33, and 35-38 are pending.
	Claims 1-7, 35, and 37 have been amended by Applicant.
	Claims 1-7, 13-15, 23-26, 28, 33, and 35-38 are currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This Office Action contains New Rejections Necessitated by Amendments (see “…which further comprises prognosing [[of]] a disease or condition…” of amended claim 6, in particular).
 
Objections Withdrawn
	The objection to claims 3-4 is withdrawn.

Rejections Withdrawn
	The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn.

	The rejection of claim 6 under 35 U.S.C. 102(a)(1) as being anticipated by Freeman et al (US 2002/0110836 A1; 8/15/2002) is withdrawn.

	The rejection of claim 6 under 35 U.S.C. 102(a)(1) as being anticipated by Monaco et al (US 2014/0005255 A1; 1/2/2014) is withdrawn.

Response to Arguments
Claim Rejections - 35 USC § 102
Claim(s) 1-5, 7, 13-15, 23-25, 28, and 33 remain rejected and claim 38 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freeman et al (US 2002/0110836 A1; 8/15/2002).
	In regards to instant claims 1-3 and 5-7, Freeman et al teaches a Norther Blot hybridization method comprising detecting an mRNA product of the PD-L2 gene (PD-L2 mRNA) comprising obtaining a sample taken out of a subject and detecting PD-L2 mRNA in the sample by contacting the sample with an agent and detecting binding between the agent and PD-L2 mRNA (Example 6, [0386], and [0436], in particular).  Regarding claim 2, Freeman et al further teaches levels of PD-L2 mRNA expression are determined and quantified by RT-PCR ([0327], in particular). As defined by instant claim 1 and 7 and the instant specification, said method detects a product indicative of the presence of damaged and/or senescent cells in the sample and detects the presence of damaged and/or senescent cells in the sample. As defined by claim 3 and the instant specification, said method identifies as damaged or senescent cells those cells the binding of the agent to the PD-L2 mRNA can be detected or wherein the level of bound agent is higher than a reference level. 
	Regarding instant claim 4, [0303] of Freeman et al teaches an in vivo method comprising administering to a subject an agent that binds to a PD-L2 protein (anti-PD-L2 antibody) and detecting whether the agent binds to the PD-L2 protein within the subject (same as “in a sample of” the subject). As defined by the instant specification, said method identifies cells bound by the agent as damaged or senescent.
	In regards to claims 13-15, 23, 24, 28, and 33, Freeman et al teaches a method comprising administering to subject a therapeutically effective amount of an antibody that specifically binds PD-L2, contacts cells in the subject, and functions as a PD-L2 antagonist by inhibiting the interaction between PD-L2 and its natural binding partner(s) ([0045]-[0046], in particular). Freeman et al further teaches said method wherein its natural binding partner(s) is PD-1 ([0029], [0031], [0049], [0079], in particular). As defined by instant claim 13, said method is a method of preventing diseases such as cancer (of instant claim 14). In particular regards to claims 28 and 33, Freeman et al further teaches compositions comprising said antibody and a pharmaceutically acceptable carrier ([0026], in particular). Freeman et al further teaches compositions comprising said antibody and a pharmaceutically acceptable carrier/vehicle ([0230], in particular).
	In regards to claims 13-15, 25, 28, and 33, Freeman et al further teaches a method comprising administering to subject a therapeutically effective amount of an antisense PD-L2 construct, which contacts cells in the subject, and functions as a PD-L2 antagonist by inhibiting the interaction between PD-L2 and its natural binding partner(s) by inhibiting PD-L2 expression ([0159], in particular). As defined by the instant claims, such a method prevents recited conditions. Freeman et al further teaches compositions comprising said antisense PD-L2 construct and a pharmaceutically acceptable carrier/vehicle ([0230], in particular).
	In the Reply of 7/11/22, Applicant argues Freeman does not teach detection of damaged and/or senescent cells. Regarding claims 13-15, 23, and 24, Applicant argues Freeman does not link detection with treatment of a subject to the presence of damaged and/or senescent cells and/or a specified disease or condition. Regarding claims 23 and 24, Applicant argues Freeman does not teach the effect of a PD-L2 antibody on eliminating damaged and/or senescent cells. Regarding claims 28 and 33, Applicant argues Freeman does not teach treatment of damaged and/or senescent cells. 
	The amendments to the claims and the arguments found in the Reply of 7/11/22 have been carefully considered, but are not deemed persuasive. In regards to the argument that Freeman does not teach detection of damaged and/or senescent cells, Freeman teaches detection of PD-L2 mRNA in a sample obtained from a subject (see Example 6 and [0436], in particular). As defined by the instant claims, said detection is indicative of the presence of damaged and/or senescent cells (see preamble of claim 1, for example).
	In regards to claims 13-15, 23, 24, and 25 and the argument Freeman does not link detection of PD-L2 with treatment of a subject to the presence of damaged and/or senescent cells and/or a specified disease or condition, such a link is an inherent natural phenomenon. Freeman et al teaches a method comprising administering to subject a therapeutically effective amount of an antisense PD-L2 construct, which contacts cells in the subject, and functions as a PD-L2 antagonist by inhibiting the interaction between PD-L2 and its natural binding partner(s) by inhibiting PD-L2 expression ([0159], in particular). As defined by the instant claims, such a method prevents recited conditions. Freeman et al further teaches a method comprising administering to subject a therapeutically effective amount of an antibody that specifically binds PD-L2, contacts cells in the subject, and functions as a PD-L2 antagonist by inhibiting the interaction between PD-L2 and its natural binding partner(s) ([0045]-[0046], in particular). Freeman et al further teaches said method wherein its natural binding partner(s) is PD-1 ([0029], [0031], [0049], [0079], in particular). As defined by instant claim 13, said method is a method of preventing recited conditions.
	In regards to the citation of claims 23 and 24 and argument Freeman does not teach the effect of a PD-L2 antibody on eliminating damaged and/or senescent cells, claims 23-24 doe not require an effect of a PD-L2 antibody on eliminating damaged and/or senescent cells.
	In regards to the citation of claims 28 and 33 and argument Freeman does not teach treatment of damaged and/or senescent cells, claims 28 and 33 do not require a treatment step. Rather, claims 28 and 33 recite an “intended use” of claimed products. Compositions of Freeman are equivalent to compositions that may be used in any treatment, including a treatment of damaged and/or senescent cells. 

Claim Rejections - 35 USC § 102
Claim(s) 13-15, 23, 24, 28, and 33 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honjo et al (US 2006/0110383 A1; 5/25/2006).
Honjo et al teaches a method of treating cancer comprising administering an immunosuppressive signal inhibitor of PD-1, PD-L1, or PD-L2 (claim 13 of Honjo et al, in particular). Honjo et al further teaches said method wherein the immunosuppressive signal inhibitor of PD-1, PD-L1, or PD-L2 is an antibody that specifically binds PD-L2 and prevents interaction of PD-1 with PD-L2 ([0046]-[0047], in particular). Honjo et al further teaches pharmaceutical compositions comprising said antibody and excipients ([0097], in particular).
It is further noted Honjo et al teaches PS-L2 expression can be detected using PD-L2 antibody or RT-PCR ([0080] and Figure 6, in particular).
In the Reply of 7/11/22, Applicant argues Honjo et al does not teach eliminating damaged or senescent cells. Applicant further argues Honjo does not teach levels of PD-L2 can be used to detect the presence of damaged and/or senescent cells. Regarding claims 28 and 33, Applicant argues Honjo does not teach or suggest “a damaged and/or senescent cells-treatment composition comprising an antagonist of PD-L2/PD-1 interaction and a pharmaceutically acceptable vehicle.” 
The amendments to the claims and the arguments found in the Reply of 7/11/22 have been carefully considered, but are not deemed persuasive. In regards to the argument that Honjo et al does not teach eliminating damaged or senescent cells, Applicant is arguing limitations not required by the claims. The claims do not require eliminating damaged or senescent cells. 
In regards to the argument that Honjo does not teach levels of PD-L2 can be used to detect the presence of damaged and/or senescent cells, Applicant is arguing limitations not recited by the claims. The claims do not require using levels of PD-L2 to detect the presence of damaged and/or senescent cells. 
	In regards to the argument that Honjo does not teach or suggest “a damaged and/or senescent cells-treatment composition comprising an antagonist of PD-L2/PD-1 interaction and a pharmaceutically acceptable vehicle”, the examiner disagrees. Honjo teaches a composition comprising an antagonist of PD-L2/PD-1 interaction and a pharmaceutically acceptable vehicle ([0097], in particular) that is equivalent to a recited damaged and/or senescent cells-treatment composition comprising an antagonist of PD-L2/PD-1 interaction and a pharmaceutically acceptable vehicle.

Claim Rejections - 35 USC § 102
Claim(s) 1, 2, 5, and 7 remain rejected and claims 3 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Monaco et al (US 2014/0005255 A1; 1/2/2014).
Monaco et al teaches an qRT-PCR method comprising obtain a biological sample from a subject and detecting whether PD-L2 mRNA is present in the sample by contacting the sample with an agent (qRT-PCR primers) wherein the qRT-PCR product is indicative of binding between the mRNA and the primers (Figure 7B and [0143], in particular). As defined by instant claim 1, said method detects PD-L2 mRNA (a recited “product indicative of the presence of damaged and/or senescent cells in a sample”). As defined by claims 3 and 7, said method identifies damaged or senescent cells in the sample. 
	In the Reply of 7/11/22, Applicant argues Monaco does not teach a link between PD-L2 levels and cell damage and/or senescence. Applicant further agues Monaco does not teach detection of damaged and/or senescent cells. 
	The amendments to the claims and the arguments found in the Reply of 7/11/22 have been carefully considered, but are not deemed persuasive. In regard to the argument that Monaco does not teach a link between PD-L2 levels and cell damage and/or senescence and Monaco does not teach detection of damaged and/or senescent cells, any link between PD-L2 levels and cell damage and/or senescence is an inherent natural phenomenon. Further, Monaco et al teaches an qRT-PCR method comprising obtain a biological sample from a subject and detecting whether PD-L2 mRNA is present in the sample by contacting the sample with an agent (primers) wherein the qRT-PCR product is indicative of binding between the mRNA and the primers (Figure 7B and [0143], in particular). As defined by instant claim 1, said method detects PD-L2 mRNA (a recited “product indicative of the presence of damaged and/or senescent cells in a sample”).

Claim Rejections - 35 USC § 103
Claims 13-15, 23, 24, 26, 28, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honjo et al (US 2006/0110383 A1; 5/25/2006) as applied to claims 13-15, 23, 24, 28, and 33 above, and further in view of [0082] of Honjo et al (US 2006/0110383 A1; 5/25/2006).
Teachings of Honjo et al are discussed above.   
Honjo et al does not specifically demonstrate administering a combination of chemotherapy and the PD-L2 antibody of Honjo et al to a subject with cancer.  However, [0082] of Honjo et al teaches the PD-L2 antibody used by Honjo et al for cancer treatment can be used together with existing chemotherapy and other anticancer agents.
One of ordinary skill in the art would have been motivated, with an expectation of success, to administer just any other anticancer agent, including just any other chemotherapeutic anticancer agent, to the subject with cancer when performing the method of Honjo et al. Further, one would have been motivated to use such a combination of treatments because such a combination is merely a "predictable use of prior art elements according to their established functions." Further, one of ordinary skill in the art would have reasonably expected to obtain a therapeutic benefit upon the combination of the treatments since both had been taught in the prior art to be reasonably predictive of treating cancer. “Expected beneficial results are evidence of obviousness of a claimed invention. Just as unexpected beneficial results are evidence of unobviousness." In re Skoner, 517 F.2d 947, 950 (CCPA 1975).  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
In the Reply of 7/11/22, Applicant repeats arguments addressed above. 

Claim Rejections - 35 USC § 112
Claims 35-37 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a NEW MATTER rejection.
Claims 35-37 recite methods of administering an agent to a subject wherein the agent is a PD-L2-specific oligonucleotide pair as qRT-PCR primers. Descriptions of methods of administering to a subject PD-L2-specific oligonucleotide pair as qRT-PCR primers (as well as methods of administering any primers to a subject) are not found in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the invention was filed, had possession of the claimed invention.
	This rejection was not specifically addressed in the Reply of 7/11/22.


Claim Rejections - 35 USC § 101
Claims 1-7 remain rejected and claim 38 is rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) (i.e., a law of nature, a natural phenomenon, and/or an abstract idea) without significantly more. As stated in the 2019 PEG, abstract ideas include mathematical concepts (including mathematical relationships, formulas, equations, and calculations), mental processes (including concepts performed in the human mind), and certain methods of organizing human activity (including managing personal behavior, relationships, or interactions between people). The rationale for this determination is explained below:
Claims 1-7 and 38 are directed to an abstract ideas and natural phenomenon because the claims recite an abstract idea and natural phenomenon (“Step 2A prong one”) and the judicial exception(s) is/are not integrated into a practical application (“Step 2A prong two”). The “abstract ideas” include the “identifying” step of claim 3, the “identifying” step of claim 4, and the “prognosing” step of claim 6 (mental processes). The “natural phenomenon” is: levels of PD-L2 mRNA and PD-L2 protein correlate with damaged cells, senescent cells, disease prediction, and/or disease diagnosis. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s). A claim that focuses on judicial exception(s) can be shown to recite something “significantly more” than the judicial exception(s) by reciting a meaningful limitation beyond the judicial exceptions. However, in the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (when considered both individually and as an ordered combination) are limited to well-understood, routine and conventional steps of detecting the biomarker PD-L2 in a biological sample (“Step 2B”). Well-understood, routine and conventional limitations are not meaningful limitations and are not enough to qualify the claimed method as reciting something “significantly more” than the judicial exception(s) (see Part I.B.1 of the interim Guidance). 
MPEP 2106.05(d)(II) provides a non-limiting list of laboratory techniques recognized by courts as well-understood, routine, conventional activity. These techniques include:
i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247. 

Recited active steps of the claims impose no meaningful limit on the scope of the claims, implicate a relevant pre-existing audience, and are recited at a high level of generality such that substantially all methods of detecting PD-L2 in a biological sample of a subject would conventionally and routinely perform such steps. Here, the claims do not contain any significant additional elements or steps beyond the observation of judicial exception(s) present when performing routine and conventional methods. Further, just as methods comprising detecting paternal DNA sequences in particular samples by PCR was identified in Ariosa v. Sequenom as "well-known, routine, and conventional" (see first paragraph on page 13 of Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015)) even though the prior art did not demonstrate detecting said paternal DNA sequences in said particular samples by PCR, the methods encompassed by the instant claims are well-known, routine, and conventional.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (common methods of detecting expression) are routinely performed in the art to obtain data regarding expressions. In regards to “prognosing", it is further noted that merely presenting results of a process otherwise unpatentable under 35 U.S.C. 101 is insufficient to establish eligibility under the statute. See FairWarning IP, LLC v. Iatric Sys., Inc., No. 2015-1985, 2016 WL 5899185, at *3 (Fed. Cir. Oct. 11, 2016) (claim unpatentable under 35 U.S.C. 101 despite recitation of the step: “providing notification if [an] event has occurred”). Moreover, “[w]hile preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility…." Ariosa Diagnostics, Inc., v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015), cert. denied, No. 15-1182, 2016 WL 1117246 (U.S. June 27, 2016). Further, “Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the § 101 inquiry.” Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2117 (2013). The claims do not recite something “significantly more” than the judicial exception(s); rather, the claims “simply inform” the natural phenomenon to one performing routine active method steps and do not amount to significantly more than the judicial exception(s).
In the Reply of 7/11/22, Applicant indicates the claims are patent-eligible because claims 1 and 4 have been amended in a manner consistent with Example 29 of the December 2016 Guidance Document. 
The amendments to the claims and the arguments found in the Reply of 7/11/22 have been carefully considered, but are not deemed persuasive. In regards to the indication the claims are patent-eligible because claims 1 and 4 have been amended in a manner consistent with Example 29 of the December 2016 Guidance Document, the examiner disagrees. It is noted Example 29 of the December 2016 Guidance Document contains both eligible and ineligible claims. The instant claims resemble ineligible claim 2 of Example 29, which recites a judicial exception and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (when considered both individually and as an ordered combination) are limited to well-understood, routine and conventional steps.

New Rejections Necessitated by Amendments
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, and 38 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Gandhi et al (WO 2016/134416 A1; 9/1/16).
Gandhi et al teaches a method of prognosing a cancer comprising obtaining a biological sample from a subject and detecting whether PD-L2 mRNA or PD-L2 protein is present in the sample by contacting the sample with an agent (either a nucleic acid probe or a pair of primers when performing qtRT-PCR) and detecting binding between the PD-L2 mRNA or PD-L2 protein and the agent – wherein an amplified product is indicative of binding when performing qtRT-PCR (lines 14-25 on page 2, lines 20-30 on page 10, and pages 20-21, in particular). As defined by the instant claims, said method detects the presence of damaged and/or senescent cells. Further, as defined by the instant application, cancer is “a disease or condition characterized by the presence of damaged and/or senescent cells.”

Claim(s) 1, 3, 5-7, and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baptisa et al (Human Pathology, 2016, 47: 78-84).
Baptisa et al teaches a method of prognosing a cancer comprising obtaining a biological sample from a subject and detecting whether PD-L2 protein is present in the sample by contacting the sample with an agent and detecting binding between the PD-L2 protein and the agent (Figure 1 and Table 1, in particular). As defined by the instant claims, said method detects the presence of damaged and/or senescent cells. Further, as defined by the instant application, cancer is “a disease or condition characterized by the presence of damaged and/or senescent cells.”

Claim(s) 1, 3, 5-7, and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (OncoTargets and Therapy, 2014, 7: 567-573).
Zhang et al teaches a method of prognosing a cancer comprising obtaining a biological sample from a subject and detecting whether PD-L2 protein is present in the sample by contacting the sample with an agent and detecting binding between the PD-L2 protein and the agent (Abstract and page 568, in particular). As defined by the instant claims, said method detects the presence of damaged and/or senescent cells. Further, as defined by the instant application, cancer is “a disease or condition characterized by the presence of damaged and/or senescent cells.”

Claim(s) 1-3, 5-7, and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barrett et al (Oncotarget, 2015, 6(28): 26483-26493).
Barrett et a teaches a method of prognosing a cancer comprising obtaining a biological sample from a subject and detecting whether PD-L2 mRNA is present in the sample by performing qtRT-PC (which, one of skill in the art recognizes contacts the sample with an agent/primers and generates an amplified product indicative of binding between the PD-L2 mRNA and the agent) (page 26491, in particular). As defined by the instant claims, said method detects the presence of damaged and/or senescent cells. Further, as defined by the instant application, cancer is “a disease or condition characterized by the presence of damaged and/or senescent cells.”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642